DETAILED ACTION
Priority
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on September 30, 2020 is acknowledged.  Action on the merits of claims 1-20 follows.
Priority
This application has been filed as a continuation of application No. 16/438,963, filed July 21, 2020 (now U.S. Patent No. 10,756,398).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
16/438,963, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Notably, new claims 17-18 of the instant application recite that the compressible material includes a plurality of compressible material segments extending between the fin and the battery cell (claim 17) and that the plurality of segments are spheres or cylindrical shape (claim 18).  However, the parent application provides no such teaching therein.
It is noted that the parent application further claims priority to provisional application 62/688,744.  This document has been reviewed.  Priority is granted only to the extent that the claimed subject matter is disclosed in the provisional application.
Upon review of the provisional application (62/688,744), it is noted that the provisional application does not provide any teaching therein of the fin including a plurality of adjacent sections as recited in claim 1.   The figures only teach of fins disposed between cells and the can. The figures do not include any details to the fins therein being a plurality of independent adjacent sections as set forth in the instant claims and instant application.  The specification of the provisional application has been reviewed and it too fails to mention any such fins much less fins as set forth in claim 1 and the claims dependent upon claim 1.  Therefore, the earliest effective date of the invention of claim 1 is to the parent application 16/438,963, filed on June 12, 2019.
Upon review of the provisional application (62/688,744), it is noted that the provisional application does not provide any teaching therein of the compressible material of claim 9.   The figures only teach of fins disposed between cells and the can. The figures do not include a compressible member as set forth in the instant claims and instant application.  The specification of the provisional application has been reviewed and it too fails to mention any compressible member much less one as set forth in claim 9 and the claims dependent upon claim 9.  Therefore, the earliest effective date of the invention of claim 9 is to the parent application 16/438,963, filed on June 12, 2019.
Information Disclosure Statement
The information disclosure statements filed July 21, 2020; March 24, 2021; June 11, 2021; September 8, 2021; and November 8, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressible material of claims 17, including a plurality of compressible material segments extending between the fin and the battery cell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification received July 21, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 17-18 of the instant application recite that the compressible material includes a plurality of compressible material segments extending between the fin and the battery cell (claim 17) and that the plurality of segments are spheres or cylindrical shape (claim 18).  However, the parent application provides no such teaching therein.
	A review of the specification appears to show that the only recitation for plural compressible material segments as recited in claims 17-18 is only within claims 17-18.  Neither the specification nor the figures appear to support this subject matter.  Therefore the specification does not appear to provide proper antecedent basis for the limitations of claims 17-18.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17-18 of the instant application recite that the compressible material includes a plurality of compressible material segments extending between the fin and the battery cell (claim 17) and that the plurality of segments are spheres or cylindrical shape (claim 18).  However, the parent application provides no such teaching therein.  The amendment, presented new claims 17-18 to the limitations above with respect to plural compressible material segments extending between the fin and battery cell. At best, the disclosure supports providing a compressible material between each fin and battery but the compressible material is not segmented but is unitary.  One of ordinary skill in the art would not have appreciated the original disclosure to support segmented compressible material as recited in new claims 17-18.  Therefore, the preliminary amendment is held to introduce new matter into the application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “tang-less” in claim 2 is vague and indefinite.  The term “tang” is not an art specific term and not readily understood by one of ordinary skill in the art.  The specification does not provide a clear definition of what the term means or what the bounds of this term include/exclude.  Accordingly it is unclear what the term “tang-less” does/does not include/exclude.  Applicant is advised to avoid the use of the term “tang-less” from the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada et al. (U.S. Patent Application No. 2006/0273758).
As to claim 1, Sanada discloses a system comprising:
a can 2 with an opening;
a plurality of layers that are inserted into the can, wherein:
the plurality of layers includes a battery cell 10 and a thermally conducting layer 1a including a plurality of independent adjacent (not distant or nearby) sections B, where each section B has independent spring force that independently pushes that section of the fin towards an interior surface of the can 2; and 
a lid 3 configured to cover the opening of the can 2 (Figs 1, 2A, 3 and 4).

    PNG
    media_image1.png
    655
    765
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    312
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    860
    media_image3.png
    Greyscale

As to claim 4, each section B bends or flexes independently from one another such that each section B are in physical contact with an interior surface of the can 2 (Figs. 1, 2A, 3 and 4).
As to claim 6, the thermally conductive layer 1a includes an array of fins B on both opposing sides of the layer 1a and each set of fins B on each side define a plurality of independent fins B (Figs. 1, 2A, 3 and 4).
As to claim 7, the adjacent sections B are angled toward the battery cell provided above the fin B (Figs. 1, 2A, 3 and 4).
Claims 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melack et al. (U.S. Patent Application No. 2018/0048036).
As to claim 9, Melack discloses a system comprising:
a can 200, 300, 402, etc. with an opening;
a plurality of layers that are inserted into the can, wherein:
the plurality of layers includes a battery cell (706 in Fig. 7) and a thermally conducting layer with a fin (704 in Fig. 7); and
a compressible material 706 is placed between the fin 704 and the battery cell 706, wherein the compressible material 706 provides a spring force that pushes the fin 704 towards an interior surface of the can; and
a lid 400 that is configured to cover the opening of the can (Figs. 2-4 and 7; paras. [0010]; [0050]).

    PNG
    media_image4.png
    789
    708
    media_image4.png
    Greyscale

As to claim 10, the plurality of layers includes layer 702 of thermal insulation (Fig. 7).
As to claim 11, the battery cells are pouch cells and the can applies a pressure within a range of 3-5 PSI to the plurality of layers (paras. [0032]; [[36]).
As to claim 12, the lid 400 includes a recessed electrical connector (Figs. 4, 14 and 16; para. [0074]).
As to claim 19, adhesive is disposed between the compressible material and the cell (para. [0049]).
As to claim 20, the compressible material helps conduct heat from the battery cell through to the thermal conductive fin (Figs. 6-7, paras. [0049]-[0050]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. as applied to claim 1 above, and further in view of Wyatt et al. (U.S. Patent Application No. 2015/0037649).
Sanada does not teach of the lid including a recessed electrical connector (claim 11).
Wyatt teaches of a battery module including a shared lid including a “tang-less” recessed electrical connector (such as connectors 58 in Figs. 5a-5b and para. [0128] and the recessed connector in Fig. 20).
The inclusion of a the recessed electrical connector of Wyatt provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery (para. [0128]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lid of Sanada to include a “tang-less” an/.d recessed electrical connector as taught by Wyatt since it would have provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. as applied to claim 1 above, and further in view of Wyatt et al. (U.S. Patent Application No. 2015/0037649), Seman et al. (U.S. Patent Application No. 2005/0110458) and Bobbin et al. (U.S. Patent Application No. 2008/0169788).
	Sanada does not teach of the lid including an electrical connector or of the electrical connector and electrical connection in the lid including dual wire bonds and potting (claim 3).  
	Seman discloses a battery pack comprising a circuit board 1400 with dual wire bonds (conductive traces 1406) in electrical connection with each cell in the assembly (Fig. 14 as applied to claim 3).  
	Regarding providing an electrical connector that reports voltages in a lid:
Wyatt teaches of a battery module including a shared lid a recessed electrical connector (such as connectors 58 in Figs. 5a-5b and para. [0128] and the recessed connector in Fig. 20).
The inclusion of a the recessed electrical connector of Wyatt provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery (para. [0128]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lid of Sanada to include a recessed electrical connector as taught by Wyatt since it would have provided an art-recognized battery lid modification for the purpose of providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
Regarding the battery further including dual wire bonds and potting, as best that these features can be understood, the invention, when read in light of the disclosure has been interpreted to be an electrical connection (902) in combination with dual wire bonds 908 and potting 910 in association with the electrical connection 902 that passes through the lid of the system.
As discussed above, the concept of modifying the system of Sanada to include an electrical connection passing through the lids was obvious over the teachings of Wyatt since it would have provided a well-known design for providing connections to be made between the battery and a battery controller to thereby monitor the status of the battery.
The further inclusion of a circuit board along with wiring and potting to assist in transmission of conditions for each cell in an array of cells was also well known in the art at the time the claimed invention was made for at least the following:
	Seman discloses a battery pack comprising a circuit board 1400 with dual wire bonds (conductive traces 1406) in electrical connection with each cell in the assembly (Fig. 14 as applied to claim 12).  The conductive traces include conductive signal traces 1406 which provides wire traces or bonds (including two wire bonds therein) to transmit battery conditions from each cell in the pack to a common controller 10).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to a printed circuit board including plural conductive traces and bonds as taught by Seman since it would have provided a design for effectively relaying signals between individual cells to a battery monitoring device on a common board.
	Regarding the use of potting in a battery pack:
	Bobbin teaches that battery packs including a circuit board with wiring provided on the circuit board is known to further include potting compound for protection of the wiring and circuit board components (para. [0026]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the circuit board and wiring of Sanada and Seman to including potting as taught by Bobbin since it would have protected the wiring and circuit board.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. (U.S. Patent Application No. 2006/0273758) as applied to claim 1 above, in view of Melack et al. (U.S. Patent Application No. 2018/0048036).
Sanada does not teach of the edges of adjacent sections being radiused.
	Melack teaches of a similar battery system wherein the fins of the thermal layers can be rounded (Fig. 17) which is a different way of described radiused edges.  The rounded edges permits easier insertion of the array into the can and is less likely to damage a cell because there are no sharp corners (para. [0081]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to round the edges of the fins of the thermal layers as taught by Melack since it would have permitted easier insertion of the array into the can and would have prevented cell damage because there were no sharp corners.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al. (U.S. Patent Application No. 2006/0273758) as applied to claim 1 above, in view of Rouillard et al. (U.S. Patent No. 6,087,036).
Sanada teaches that the can is formed of aluminum (para. [0046]).
Sanada does teach that at least a portion of the interior surface of the aluminum can is anodized.
It was well known in the art at the time the claimed invention was made to anodize the interior surface of a conductive battery housing to electrically isolate the housing from the internal components while still maintaining excellent heat transfer (see Rouillard, col. 8, Il. 17-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the aluminum can of Sanada to include an anodized coating on the interior sides of the aluminum can as taught by Rouillard since it would have provided electrical insulation between the internal components of the housing while still providing excellent heat transfer.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) as applied to claim 9 above.
With respect to the embodiment of Fig. 7, Melack does not teach of the thermally conducting layer having fins on opposite first and second sides with the compressible material placed between each fin at corresponding sides of the battery (claim 13) or of the battery cell cradled by the thermally conducting layer with the fin and the another fin (claim 14).
Melack teaches of an array of configurations including thermally conducting layers having fins on both sides of a given fin (see Figs 15-17).  While certain embodiments employ single-sided fins, one of ordinary skill in the art would have reasonably appreciated using double-sided fins in alternative to single-sided fins without undue experimentation.   Providing double-sided fins to each thermal plate would have provided the equivalent thermal transfer and compression on both sides of each battery cell in the stack (applied to claim 13).  This configuration further provides a “cradle” of a battery cell by the thermally conductive layer and the opposing fins (Figs. 15-17 applied to claim 14).
As the embodiment of Fig. 7 includes a compression element between each fin and the side of a respective battery, upon using a double-sided fin thermal plate design as shown in Figs. 15-17 to the embodiment of Fig. 7, the presence of compression elements would have been disposed between each fin and each side of a corresponding battery.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the thermal conducting layers of Fig. 7 of Melack to be double-sided fin design as shown by Melack in Figs. 15-17 since it would have provided a fin configuration to both sides of each cell thereby providing uniform thermal transfer and compression to opposite sides of a battery cell in the stack.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) as applied to claim 9 above, in view of either Graban et al. (U.S. Patent Application No. 2010/0285346) or Balk et al. (U.S. Patent Application No. 2012/0247107).
As to the compressible material, Melack teaches that the compressible material is an aero-gel or foam (para. [0049]).
Melack does not specify the composition of the compressible material, specifically as a silicone foam.
Silicone materials were well-known in the art as suitable compressible materials in battery systems (Graban, para [0030]; Balk, para. [0025]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the compressible foam of Melack to be any number of conventional compressible foams including silicone as taught by either Graban or Balk as silicone foam was known as a suitable material for compressible elements in battery systems and the selection of silicone would have provided a material having suitable compressibility.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (U.S. Patent Application No. 2018/0048036) as applied to claim 9 above, in view of Rouillard et al. (U.S. Patent No. 6,087,036).
Melack teaches that the can is formed of aluminum (paras. [0040]; [0049])
Melack does teach that at least a portion of the interior surface of the aluminum can is anodized.
It was well known in the art at the time the claimed invention was made to anodize the interior surface of a conductive battery housing to electrically isolate the housing from the internal components while still maintaining excellent heat transfer (see Rouillard, col. 8, Il. 17-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the aluminum can of Melack to include an anodized coating on the interior sides of the aluminum can as taught by Rouillard since it would have provided electrical insulation between the internal components of the housing while still providing excellent heat transfer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,398. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 1, U.S. Patent No. 10,756,398 claims (in claims 1 and 10) a system comprising:
a can with an opening (claim 1, line 2);
a plurality of layers that are inserted into the can (claim 1, line 8), the plurality of layers including a battery cell and a thermally conducting layer with a fin (claim 1, lines 8-10) the fin includes a plurality of independent sections adapted to move independently from each other, wherein each section has an independent spring force that independently pushes that section of the fin towards an interior surface of the can (claim 10), an interior surface of the can (claim 1, line 3) and a lid that covers the opening of the can (last 4 lines line of claim 11, applied to instant claim 1).
As to instant claim 3, U.S. Patent No. 10,756,398 claims the battery cell is one of a plurality of battery cells that are inserted into the can; the lid includes an electrical connector that reports voltages of the plurality of battery cells; and an electrical connection in the lid, associated with reporting the voltages of the plurality of battery cells, includes dual wire bonds and potting (claim 9, applied to instant claim 3).
As to instant claim 4, U.S. Patent No. 10,756,398 claims the fin includes a plurality of independent sections adapted to move independently from each other, wherein each section has an independent spring force that independently pushes that section of the fin towards an interior surface of the can (claim 10 applied to instant claim 4).
As to instant claim 8, U.S. Patent No. 10,756,398 claims at least a portion of the inside of the can is anodized (claim 1 applied to instant claim 8).
As to instant claim 9,  U.S. Patent No. 10,756,398 claims a can with an opening (claim 12, line 2), a plurality of layers that are inserted into the can, wherein the plurality of layers include a battery cell and a thermally conducting layer with a fin (claim 12, lines 3-9), a compressible material that is placed between the fin and the plurality of layers (which includes the battery cell) wherein the compressible material provides an additional spring force that pushes the fin towards the interior surface of the can (claim 12, lines 10-14) and a lid configured to cover the opening of the can (claim 12, line 15, applied to claim 9).
As to instant claim 10, U.S. Patent No. 10,756,398 claims the plurality of layers further includes a layer of thermal insulation (claim 13, applied to instant claim 10).
As to instant claim 11, U.S. Patent No. 10,756,398 claims the battery cell includes a pouch cell and the can applies a pressure within a range of 3-5 PSI to the plurality of layers (claim 14, applied to instant claim 11).
As to instant claim 12, U.S. Patent No. 10,756,398 claims the lid incudes a recessed electrical connector (claim 15, applied to instant claim 12).
As to instant claim 16, U.S. Patent No. 10,756,398 claims that at least a portion of the inside of the can is anodized (claim 17 as applied to instant claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725